Case 5:19-cv-01445-JGB-SHK Document 41 Filed 06/30/20 Page 1 of 2 Page ID #:311



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   Jake L. Kemp, on behalf of himself and   )   CASE NO. 5:19-CV-01445-JGB-SHK
                                              )
12   others similarly situated,               )
                                              )   ORDER ALLOWING
13               Plaintiff,                   )
                                              )   APPEARANCES BY TELEPHONE
14         vs.                                )   FOR JULY 13, 2020 HEARING
                                              )
15   Low Cost Interlock, Inc.,                )   Hearing Date: July 13, 2020
                                              )
16                                            )   NOTE CHANGE MADE BY
                 Defendant.                   )   COURT
17                                            )
18
19
20
21
22
23
24
25
26
27
28
Case 5:19-cv-01445-JGB-SHK Document 41 Filed 06/30/20 Page 2 of 2 Page ID #:312



1          Upon consideration of the parties’ Stipulation and Joint Motion, and for good
2    cause shown, IT IS HEREBY ORDERED THAT the parties may appear by
3    telephone, through counsel, for the July 13, 2020 hearing on Plaintiff’s Renewed
4    Unopposed Motion for Preliminary Approval of Class Action Settlement.
5          The courtroom deputy clerk shall e-mail the attorneys of record the telephone
6    conference number 24-hours before the hearing date.
7            IT IS SO ORDERED.
8
9    DATED: June 30, 2020
10
11
12                                                 Honorable Jesus G. Bernal
                                                   United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
